DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 been entered.

Response to Amendment
The amendment of 11/05/2021 has been entered.
Disposition of claims: 
Claims 6 and 17 have been canceled.
Claims 1-5, 7-16, and 18-20 are pending.
Claim 1 has been amended.
The amendments to claim 1 have overcome:
the rejections of claims 1-5, 7-18, and 20 under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2019/0040314 A1, hereafter Ito) in view of Ikuo et al. (KO 2011/0088457, machine translated English document is referred to, hereafter Ikuo), 
the rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2019/0040314 A1) in view of Ikuo et al. (KO 2011/0088457, machine translated English document is referred to) as evidenced by Jones et al. (a copy of webpage screenshot is attached, web page address - https://www.thoughtco.com/the-visible-light-spectrum-2699036, hereafter Jones) as applied to claims 1-16 and 20 above, further in view of Tao et al. (“Thermally Activated Delayed Fluorescence Materials Towards the Breakthrough of Organoelectronics”, Adv. Mater. 2014, vol. 26, page 7931-7958, hereafter Tao) set forth in the last Office Action.
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the last paragraph of page 34 through the first paragraph of page 36 of the reply filed 11/05/2021 regarding the rejections of claims 1-5, 7-18, and 20 under 35 U.S.C. 103 over Ito/Ikuo/Jones and the rejection of claim 19 under 35 U.S.C. 103 over Ito/Ikuo/Jones/Tao set forth in the Office Action of 09/08/2021 have been considered. 
Applicant argues that Ito does not teach or reasonably suggest the compounds of the amended claims. 
Respectfully, the Examiner does not agree.
The amended claim 1 requires at least one of R31 and R35
Ito discloses an organometallic compound having a general Formulas (1) and (2) ([105]), wherein L’ of Formula (2) can be a substituted arylene group having 6 to 30 carbon atoms ([115]). Ito exemplifies phenylene as the arylene group ([117]). Ito further exemplifies a phenyl group as the substituent ([113]). 
Therefore, the disclosure of Ito reads on the new limitation of the amended claim 1, wherein the substituents of the compound of Ito at the positions corresponding to R31 and R35 of Applicant’s Formula 1 can be each phenyl group.
New ground of rejections over Ito are applied in this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, Applicant recites “the organic light-emitting device of claim 17”; however, claim 17 has been cancelled.
It is unclear which organic light-emitting device is referred to in claim 18, rendering this claim indefinite.
For the purpose of prosecution, the Examiner interprets the limitation to mean “the organic light-emitting device of claim 1”, and claim 18 is directly dependent from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2019/0040314 A1, hereafter Ito) in view of Lin et al. (US 2006/0251923 A1, hereafter Lin) and Ikuo et al. (KO 2011/0088457, machine translated English document is referred to, hereafter Ikuo).
Regarding claims 1-5, 7-9, 11-16, and 18, Ito discloses an organic light-emitting device (6 in [028]) comprising an emission layer, wherein the emission layer comprises an organometallic compound of Formula (1) of Ito (“phosphorescent metal complex” in [023]-[025]) and at least two kinds of host compounds (3 in [025]).

    PNG
    media_image1.png
    290
    692
    media_image1.png
    Greyscale

In the Formula (1) of Ito, M can be Ir; A1, A2, B1, B2 can be a carbon atom or a nitrogen atom; ring Z1 can be a 6-membered aromatic hydrocarbon formed with A1 and A2; ring Z2 can be a 5-membered aromatic heterocycle formed with B1 and B2; at least one of the ring Z1 and the ring Z2 have a substituent having a structure represented by Formula (2); m can be 0; n can be 3 ([105]-[106]). In the Formula (2), L’ can be a linking group; and Ar can be a substituent having an electron accepting property ([107]).
Ito exemplifies an organometallic Compound CD-6 ([124]) as a subspecies of Formula (1) of Ito.
Ito exemplifies an organic light-emitting device (Device 1-15 in Table 3; [324]-[327]) comprising a first electrode (“anode”, ITO), an emission layer, and a second electrode (“cathode”, Al), wherein the emission layer comprises a first material (“host compound”, H-3), a second material (“host compound”, H-13), and a light-emitting material (“dopant” CD-1).

    PNG
    media_image2.png
    307
    762
    media_image2.png
    Greyscale

Ito does not disclose a specific organic light emitting device comprising Compound CD-6; however, Ito does teach that the organic light-emitting device of Ito can comprise an organometallic compound of Formula (1) of Ito (“phosphorescent metal complex in [023]-[025]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Ito (Device 1-15 in Table 3) by substituting the phosphorescent light-emitting dopant of Compound CD-1 with Compound CD-6, as taught by Ito.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of phosphorescent light-emitting dopants represented by Formula (1) of Ito would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound CD-6 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See 
The resultant device comprises a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a second material (H-13 of Ito), and a light-emitting material (CD-6 of Ito).
In the organometallic Compound CD-6 of Ito, the substituents at the ortho-positions of the phenyl ring substituted to the nitrogen atom of the imidazole ring (i.e. the positions corresponding to R31 and R35 of Applicant’s Formula 1) are each isopropyl; however, Ito does teach that the linking group L’ of Formula (2) can be a substituted arylene group having 6 to 30 carbon atoms ([115]), wherein the substituent of the substituted arylene group having 6 to 30 carbon atoms can be phenyl ([121], [113]). 
Lin discloses an organometallic compound comprising phenylimidazole ligand and used for an organic light-emitting device (Abstract, Example compounds in [164]).
Lin teaches that ortho-disubstituted second ring will increase the dihedral angle between the first and the second rings thereby deconjugating the second ring, blue-shifting the phosphorescent emission, reducing the electrochemical gap without red-shifting of the emission, improving device lifetime, and lowering the operating voltage of the organic light emitting device ([127]-[128]).
Lin further teaches that large substituents such as an aryl group at the ortho position of the second ring result in intramolecular interactions that rigidify the molecule, prevent certain types of molecular rearrangement, and make difficult certain decomposition routes, and extend the lifetime of the device ([124]-[126]). 
Lin exemplifies phenyl as the aryl substituent at the ortho position of the second ring ([155], [164]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound CD-6 of Ito of the Modified organic light emitting device of Ito by substituting the ortho-substituents isopropyl with phenyl, as taught by Ito and Lin.
The motivation for doing so would have been to increase the dihedral angle between the first and the second rings thereby deconjugating the second ring, blue-shifting the phosphorescent emission, reducing the electrochemical gap without red-shifting of the emission, improving device lifetime, and lowering the operating voltage of the device; furthermore, the modification provides large phenyl substituents at the ortho positions of the second ring which results in intramolecular interactions that rigidify the molecule, prevent certain types of molecular rearrangement, and make difficult certain decomposition routes, and extend the lifetime of the device, based on the teaching of Lin.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The isopropyl and phenyl groups are exemplified substituents of the linker L’ of Formula (2) of Ito. The substitution of isopropyl with phenyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Phenyl is one of exemplified substituent of the arylene of L’ of Formula (2). The selection of phenyl would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary 
The modification provides the organic light-emitting device of Ito as modified by Lin comprising a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a third material (H-13 of Ito), and a light-emitting material (Compound of Ito as modified by Lin as shown below).

    PNG
    media_image3.png
    262
    628
    media_image3.png
    Greyscale

The organometallic compound of Ito as modified by Lin has identical structure Applicant’s Formula 1 of claim 1, wherein M is a third-row transition metal (iridium); n31 is 0; n32 is 3; X39 is C(R39); X40 is C9(R40); R36-R40, and R32-R34 are each hydrogen; R31, R33, and R35 are each a substituted or unsubstituted C6-C60 aryl group (phenyl); at least one substituent of the substituted C6-C60 aryl group is selected from a cyano group; and at least one of R31 and R35 is a phenyl group.
The organic light-emitting device of Ito as modified by Lin wherein the emission layer of the device comprises two host compounds; however, Ito does teach that the host compound of the emission layer can be used in combination of two or more compounds ([190]). Ito further teaches that known host compounds previously used in an organic light-emitting device can be used as the host compounds ([191]).
Ikuo discloses a compound (Formula 1 in the last paragraph of page 8 through the last paragraph of page 10) used as a host material of the emission layer of a light-emitting device (6th paragraph of page 15; 7th paragraph of page 42).
Ikuo teaches multiple host materials and multiple light emitting materials including phosphorescent material can be used (last two paragraphs of page 42; first two paragraphs of page 18).
Ikuo exemplifies Compound a-01 (page 12).

    PNG
    media_image4.png
    261
    673
    media_image4.png
    Greyscale

The Compound a-01 of Ikuo has identical structure as Applicant’s second material of Formula E-1(1) of the instant claim 1, wherein Z1-Z3 and Z5-Z6 are each hydrogen; Z4 is a cyano group; b1-b3 and b5-b6 are each 1; b4 is 1; at least one of Z4 in the number of b4 is a cyano group; m is 1 provided that when the second material comprises a compound represented by Formula E-1(1), then m is 1.
Ikuo teaches that the organic light emitting device comprising the compound of Ikuo provides excellent luminous efficiency, durability, a low driving voltage, and a small chromatic shift due to a different in driving voltage (paragraph 4 of page 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Ito as modified by 
The motivation for doing so would have been to provide the organic light-emitting device with excellent luminous efficiency, durability, a low driving voltage, and a small chromatic shift due to a different in driving voltage.
Furthermore, Ito teaches that a plurality of host materials can be used for the emission layer, and known host material can be used to make the emission layer. The compound a-01 of Ikuo is a known host material at the time when invention was effectively filed. Thus, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The resultant device comprises a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a second material (Compound a-10 of Ikuo), a third material (H-13 of Ito), and a light-emitting material (Compound of Ito as modified by Lin).
Applicant claims an electron transport moiety in the instant claim 1 without any specific description of what the electron transport moiety is required to be. A cyano group and a π electron-depleted nitrogen-containing cyclic group (i.e. a cyclic group having at least one “–N=” moiety such as a triazine group in [021]) are examples of the electron transport moiety according to the instant specification ([019]) and claims (claim 2). 
The compound H-3 of Ito does not comprise any electron transport moiety; therefore, the compound H-3 of Ito meets the limitation of the first material of claim 1.
The compound a-01 of Ikuo includes a cyano group; therefore, the compound a-10 of Ikuo meets the limitation of the second material of claim 1.
Applicant claims a third material having reorganization energy of about 0.4 electron volts or more in the instant claim 1 without providing any specific structural limitation of the third material. 
The compound H-13 of Ito reads on the claim limitation above but fail to teach that the compound has reorganization energy of about 0.4 electron volts or more.
It is reasonable to presume that the compound H-13 of Ito has reorganization energy of about 0.4 electron volts or more.
Support for said presumption is found in the use of like materials which result in the claimed property. 
Applicant states that the third material may be selected from materials having reorganization energy of about 0.4 electron volts (eV) or more ([060] and may have structure of Formula 11 ([063]). 
The compound H-13 of Ito has identical structure as the Applicant’s Formula 11, wherein X1 is a single bond; A1 and A2 are each benzene; L3 is an unsubstituted C1-C60 heteroarylene group (dibenzofuran); c3 is 1; R1 and R2 are each hydrogen; R3 is a substituted C1-C60 heteroaryl group (triazine); a1 and a2 are each 0. Furthermore, the triazine group and the dibenzofuran group in the compound H-13 are one of example R3 and L3 groups that Applicant discloses, respectively ([063]-[073]).
Therefore, the compound H-13 of Ito has reorganization energy of about 0.4 electron volts or more, meeting the limitation of third material of claims 1.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the compound H-13 of Ito is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The organic light-emitting device of Ito as modified by Lin and Ikuo reads on all the features of claims 1 and 2.
The organic light-emitting device of Ito as modified by Lin and Ikuo, wherein the first material has identical structure as Formula H-1(3) of claim 3, wherein A41 to A44 are each benzene group; X41 is N-[(L411)c411-Z411]; X42 is a single bond; X43 is N-[(L413)c413-Z413]; X44 is a single bond; L401, L411, and L413 are each single bond; a401, c411, and c413 are each 1; Z41 to Z44 are each hydrogen; Z411 and Z413 are each phenyl group; b41 to b44 are each 3 or 4, meeting all the limitations of claims 3 and 4.
The organic light-emitting device of Ito as modified by Lin and Ikuo, wherein the second material comprises at least one cyano group, meeting all the limitations of claim 5.
The organic light-emitting device of Ito as modified by Lin and Ikuo, wherein in Formula E-1(1), at least one of groups Z3 in the number of b3 and groups Z4 in the number of b4 is a cyano group (Z4 is a cyano group), meeting all the limitations of claim 7.
The organic light-emitting device of Ito as modified by Lin and Ikuo, wherein a group represented by 
    PNG
    media_image5.png
    121
    223
    media_image5.png
    Greyscale
 in Formula E-1(1) is MM4, 
    PNG
    media_image6.png
    111
    172
    media_image6.png
    Greyscale
, wherein Z10 to Z19 are each independently hydrogen, meeting all the limitations of claim 8.
The organic light-emitting device of Ito as modified by Lin and Ikuo, wherein a group represented by 
    PNG
    media_image7.png
    144
    168
    media_image7.png
    Greyscale
 in Formula E-1(1) is Formula A1-1, 
    PNG
    media_image8.png
    146
    209
    media_image8.png
    Greyscale
, wherein Z21-Z28 are each hydrogen, meeting all the limitations of claim 9.
The organic light-emitting device of Ito as modified by Lin and Ikuo, wherein the third material comprises a compound represented by Formula 11, wherein X1 is a single bond; A1 and A2 are each benzene; L3 is an unsubstituted C1-C60 heteroarylene group (dibenzofuran); c3 is 1; R1 and R2 are each hydrogen; R3 is a substituted C1-C60 heteroaryl group (triazine); a1 and a2 are each 0; and at least one substituent of the substituted C1-C60 heteroaryl group is selected from a C6-C60 aryl group (phenyl), meeting all the limitations of claim 11.
The organic light-emitting device of Ito as modified by Lin and Ikuo, wherein R3 comprises at least one π electron-depleted nitrogen-containing cyclic group (triazine), meeting all the limitations of claim 12
The organic light-emitting device of Ito as modified by Lin and Ikuo, wherein R3 is Formula 13(1), wherein X11, X13, and X15 are N; X12 and X14 are C; at least one of X11 to X15 is N; L11, a11, and R11 are the same as described in connection with L3, c3, and R1 in claim 11, respectively (L11 is a single bond; a11 is 1; R11 is a unsubstituted C6-C60 aryl group (phenyl); and d14 is 2, meeting all the limitations of claim 13.
The organic light-emitting device of Ito as modified by Lin and Ikuo, wherein the third material comprises a compound of Formula 11-7, wherein X1, L3, c3, and R1 to R3 are the same as described in claim 11 (X1 is a single bond; L3 is an unsubstituted C1-C60 heteroarylene group (dibenzofuran); c3 is 1; R1 and R2 are each hydrogen; R3 is a substituted C1-C60 heteroaryl group (triazine)), meeting all the limitations of claim 14.
The organic light-emitting device of Ito as modified by Lin and Ikuo, wherein the light emitting material comprises an organometallic compound comprising a bidentate ligand (substituted phenylimidazole) and a transition metal (iridium), the bidentate ligand containing at least one cyano group or at least one fluoro group, meeting all the limitations of claim 16.
The organic light-emitting device of Ito as modified by Lin and Ikuo, wherein at least one of R31, R33, and R35 in Formula 1 is a phenyl group (R31 and R35) or a phenyl group substituted with a cyano group (R33 is cyanophenyl), meeting all the limitations of claim 18.
Regarding claim 10, the organic light-emitting device of Ito as modified by Lin and Ikuo reads on all the features of claim 1 as outlined above.
The third material (compound H-13 of Ito) reads on the claim limitation above but fail to teach that the compound has reorganization energy of about 0.4 electron volts to about 1 electron volt.
It is reasonable to presume that the compound H-13 of Ito has reorganization energy of about 0.4 electron volts to about 1 electron volt.
Support for said presumption is found in the use of like materials which result in the claimed property. 
Applicant states that the third material may be selected from materials having reorganization energy of about 0.4 electron volts (eV) or more ([060] and may have structure of Formula 11 ([063]). 
The compound H-13 of Ito has identical structure as the Applicant’s Formula 11, wherein X1 is a single bond; A1 and A2 are each benzene; L3 is an unsubstituted C1-C60 heteroarylene group (dibenzofuran); c3 is 1; R1 and R2 are each hydrogen; R3 is a substituted C1-C60 heteroaryl group (triazine); a1 and a2 are each 0. 
Furthermore, the triazine group and the dibenzofuran group of the compound H-13 are one of exemplified R3 and L3 groups that Applicant discloses, respectively ([063]-[073])
Therefore, the compound H-13 of Ito has reorganization energy of about 0.4 electron volts or more and to 1 electron volt, meeting all the limitations of claim 10.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the compound H-13 of Ito is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claim 15
The organometallic compound of Ito as modified by Lin reads on the claim limitation above but fail to teach that the compound has emits blue light.
It is reasonable to presume that the organometallic compound of Ito as modified by Lin emits blue light.
Support for said presumption is found in the use of like materials which result in the claimed property. 
Applicant states that the light-emitting material of some embodiments includes the organometallic compound that emit blue light ([097]).
Applicant further states that the organometallic compound of Formula 1 can have a maximum emission wavelength in a range of about 440 nm to about 470 nm, which is deep blue color ([113]).
The organometallic compound of Ito as modified by Lin has identical structure as Applicant’s Formula 1. Furthermore, the organometallic compound of Ito as modified by Lin has identical backbone structure as Applicant’s exemplified compound D8 ([114]).
Therefore, the organometallic compound of Ito as modified by Lin emits blue light, meeting all the limitations of claim 15.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the organometallic compound of Ito as modified by Lin is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claim 20
The device comprises a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a second material (Compound a-10 of Ikuo), a third material (H-13 of Ito), and a light-emitting material (Compound of Ito as modified by Lin).
Ito teaches that the light emitting dopant material (Compound of Ito as modified by Lin) of the device of Ito (device no. 1-15; [326]) has volume concentration of 15 % with respect to total volume of the emission layer. 
Ito does not disclose the weight concentration of the light emitting material (Compound of Ito as modified by Lin) with respect to the total weight of the emission layer; however, Ito does teach the phosphorescent metal complex to the present invention is preferably 1 to 30 weight percent ([103]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Ito as modified by Lin and Ikuo by having the amount of the light emitting material (Compound of Ito as modified by Lin) be greater than about 1 parts by weight and equal to or less than about 30 parts by weight based on 100 parts by weight of the first material, the second material, the third material, and the light-emitting material, as taught by Ito.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The resultant device comprises a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a second material (Compound a-10 of Ikuo), a third material (H-13 of Ito), and a light-emitting material (Compound of Ito as modified by Lin), wherein the light emitting material is greater than about 1 parts by weight and equal to or less than about 30 parts by weight based on 100 parts by weight of the first material, the second material, the third material, and the light-emitting material.
Applicant claims the light emitting material being greater than about 0 parts by weight and equal to or less than about 5 parts by weight based on 100 parts by weight of the first material, the second material, the third material, and the light-emitting material.
The claimed range (0 to 5 wt%) is overlapped with the prior art range (1 to 30 wt%).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Therefore, the light emitting device of Ito as modified by Tao meet the all the limitations of claim 20.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Ito (US 2019/0040314 A1) in view of Lin et al. (US 2006/0251923 A1) and Ikuo et al. (KO 2011/0088457, machine translated English document is referred to) as applied to claims 1-5, 7-16, 18, and 20 above, further in view of Tao et al. (“Thermally Activated Delayed Fluorescence Materials Towards the Breakthrough of Organoelectronics”, Adv. Mater. 2014, vol. 26, page 7931-7958, hereafter Tao).  
Regarding claim 19, the organic light-emitting device of Ito as modified by Lin and Ikuo reads on all the features of claims 1-16 and 20, as outlined above.
The device comprises a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a second material (Compound a-10 of Ikuo), a third material (H-13 of Ito), and a light-emitting material (Compound of Ito as modified by Lin).
The organic light-emitting device of Ito as modified by Lin and Ikuo does not read on the claimed limitation of the third material of claim 19.
Ito teaches a combination of a fluorescence emitting compound and a phosphorescent emitting compound can be used to make the emission layer of the device ([168]). Ito further teaches that a plurality light emitting materials having different emission colors are preferred to make the device to emit white light ([170]-[171]).
The emission layer of the organic light-emitting device of Ito as modified by Lin and Ikuo has a phosphorescent light-emitting material (Compound of Ito as modified by Lin).
Ito does not discloses the fluorescent emitting compound meeting the limitation of the third compound of claim 1.
Tao discloses a fluorescent emitting compound (compound 52 in Scheme 5 on page 7948) which is used as a fluorescent dopant of an organic light-emitting device (Device Structure for TADF 52 in Table 2 on page 7939).

    PNG
    media_image9.png
    291
    505
    media_image9.png
    Greyscale

Tao teaches the amount of the compound 52 of Tao has 6 weight percent of the total amount of the emission layer (Device Structure for TADF 52 in Table 2 on page 7939).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Ito as modified by Lin and Ikuo by adding a fluorescent dopant compound 52 of Tao in the emission layer at 6 wt% with respect to the total weight of the emission layer, as taught by Ito and Tao.
The motivation for doing so would have been to provide the organic light-emitting device to emit white light, as taught by Ito and Tao.
Furthermore, Ito teaches a combination of a fluorescence emitting compound and a phosphorescent emitting compound can be used to make the emission layer of the device. The compound 52 of Tao is a known fluorescent emitter material at the time when invention was 
The resultant device comprises a first electrode (ITO), an emission layer, and a second electrode (Al), wherein the emission layer comprises a first material (H-3 of Ito), a second material (Compound a-01 of Ikuo), a third material (6 wt% compound 52 of Tao), and a light-emitting material (Compound of Ito as modified by Lin).
Applicant claims a third material having reorganization energy of about 0.4 electron volts or more in the instant claim 1. 
The compound 52 of Tao reads on the claim limitation above but fail to teach that the compound has reorganization energy of about 0.4 electron volts or more.
It is reasonable to presume that the compound 52 of Tao has reorganization energy of about 0.4 electron volts or more.
Support for said presumption is found in the use of like materials which result in the claimed property. 
Applicant states that the third material may be selected from materials having reorganization energy of about 0.4 electron volts (eV) or more ([060] and may have structure of Formula 11 ([063]). Applicant exemplifies compound M1-79 as the third material ([093]).
The compound 52 of Tao has identical structure as the compound M1-79.
Therefore, the compound 52 of Tao has reorganization energy of about 0.4 electron volts or more to about 1 electron volt, meeting the limitation of third material of claim 1.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the compound 52 of Tao is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Therefore, the organic light-emitting device of Ito as modified by Lin and Ikuo and Tao reads on all the features of claim 1 (it is noted that the device reads on all the limitations of claims 1-5, 7-16, and 17-20). 
The organic light-emitting device of Ito as modified by Lin and Ikuo and Tao, wherein an amount of the third material (6 wt% compound 52 of Tao) is greater than about 0 parts by weight and equal to or less than about 10 parts by weight based on 100 parts by weight of the first material, the second material, the third material, and the light-emitting material, meeting all the limitations of claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786